10-1073-ag
         Kirakosyan v. Holder
                                                                                        BIA
                                                                                  Elstein, IJ
                                                                               A095 394 330
                                                                               A095 394 333
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26 th day of January, two thousand eleven,
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                REENA RAGGI,
 9                DENNY CHIN,
10                      Circuit Judges.
11       _______________________________________
12
13       ARAM KIRAKOSYAN and SHOGHIK KIRAKOSYAN,
14                Petitioners,
15
16                              v.                              10-1073-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONERS:                 Douglas S. Weigle, Bartlett & Weigle
24                                        Co., LPA, Cincinnati, Ohio.
25
26       FOR RESPONDENT:                  Tony West, Assistant Attorney
27                                        General; Anthony C. Payne, Senior
28                                        Litigation Counsel; Lance L. Jolley,
29                                        Trial Attorney, Office of
1                                Immigration Litigation, United
2                                States Department of Justice,
3                                Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioners, Aram Kirakosyan, a native of Syria and

10   citizen of Armenia, and his wife Shoghik Kirakosyan, a

11   native and citizen of Armenia, seek review of a February 23,

12   2010, order of the BIA affirming the May 30, 2008, decision

13   of Immigration Judge (“IJ”) Annette S. Elstein denying their

14   application for asylum, withholding of removal, and relief

15   under the Convention Against Torture (“CAT”). 1     In re

16   Kirakosyan, No. A095 394 330/333 (B.I.A. Feb. 23, 2010),

17   aff’g No. A095 394 330/333 (Immig. Ct. N.Y. City May 30,

18   2008).       We assume the parties’ familiarity with the

19   underlying facts and procedural history in this case.

20       Under the circumstances of this case, we consider both

21   the IJ’s and the BIA’s opinions “for the sake of

22   completeness.”       Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.


              1
             For ease of reference, this order refers solely to
       the lead petitioner, Aram Kirakosyan.


                                       2
1    2008) (internal quotation marks omitted).     The applicable

2    standards of review are well-established.     See 8 U.S.C.

3    § 1252(b)(4)(B); Jian Hui Shao v. Mukasey, 546 F.3d 138,

4    157-58 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d

5    99, 110 (2d Cir. 2008).     We review the agency's factual

6    findings under the substantial evidence standard.     8 U.S.C.

7    § 1252(b)(4)(B); see also Shu Wen Sun v. B.I.A., 510 F.3d

8    377, 379 (2d Cir. 2007).     We review de novo questions of law

9    and the application of law to undisputed fact.     Salimatou

10   Bah, 529 F.3d at 110.

11        As an initial matter, as the government argues in its

12   brief, Kirakosyan waives any challenge to the IJ’s finding

13   that he failed to establish past persecution on account of

14   his Kurdish ethnicity and religious beliefs as he provides

15   only conclusory and unsupported assertions of past

16   persecution in his brief before us.     See Yueqing Zhang v.

17   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

18       In the absence of past persecution, Kirakosyan can

19   demonstrate eligibility for asylum only if he can show that

20   he has a well-founded fear of future persecution on account

21   of a protected ground.     8 C.F.R. § 1208.13(b)(2)(i).   Before

22   the IJ, Kirakosyan alleged that he feared returning to


                                     3
1    Armenia because of government-organized groups that

2    intimidated and persecuted non-Armenians.     However, as the

3    IJ noted, Kirakosyan offered “no information of any names of

4    such groups, the number of such groups, or the number of

5    people who belonged [to such groups].”   IJ Op. at 10.

6    Additionally, the IJ found “no support” in the background

7    information that these groups even existed.     Id. at 12.

8    Kirakosyan does not challenge these findings, and instead

9    argues that he fears returning to Armenia because Kurds are

10   often stripped of their cultural privileges and subjected to

11   harassment.   However, there is no evidence in the record,

12   and Kirakosyan points to nothing in his brief before this

13   Court, to support these assertions.   Given the IJ’s

14   findings, substantial evidence supports her determination

15   that Kirakosyan failed to meet his burden of proof.      See 8

16   U.S.C. § 1252(b)(4)(B); Jian Xing Huang v. INS, 421 F.3d

17   125, 129 (2d Cir. 2005) (concluding that a fear is not

18   objectively reasonable if it lacks “solid support” in the

19   record and is merely “speculative at best”).

20       Kirakosyan also argues that the IJ failed to consider

21   evidence demonstrating that Muslims are persecuted in

22   Armenia.   However, given his inconsistent statements


                                   4
1    regarding whether he is Christian or Muslim, Kirakosyan

2    provided insufficient evidence to demonstrate that he was,

3    in fact, Muslim.   See 8 U.S.C. § 1229a(c)(4)(B).    The IJ was

4    therefore under no obligation to consider any evidence that

5    Muslims were mistreated in Armenia.     Moreover, the country

6    reports in the record do not describe any mistreatment of

7    Muslims in America.   See ROA 245-52.

8        For the foregoing reasons, the petition for review is

9    DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.     Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    5